                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 1 of 29



                       1   Vedder Price (CA), LLP
                           Michelle L. Landry, Bar No. 190080
                       2   mlandry@vedderprice.com
                           275 Battery Street, Suite 2464
                       3   San Francisco, California 94111
                           T: +1 415 749 9500
                       4   F: +1 415 749 9502
                       5   Attorneys for Defendant
                           ATLAS SYSTEMS, INC.
                       6

                       7

                       8                                 UNITED STATES DISTRICT COURT
                       9                             NORTHERN DISTRICT OF CALIFORNIA
                      10                                    SAN FRANCISCO DIVISION
                      11

                      12   AVAYA INC., a Delaware corporation,           Case No. 3:19-cv-00565-SI
                      13                    Plaintiff,                   DEFENDANT ATLAS SYSTEMS,
                                                                         INC.’S ANSWER AND AFFIRMATIVE
                      14         v.                                      DEFENSES TO FIRST AMENDED
                                                                         COMPLAINT AND CROSSCLAIM
                      15   RAYMOND BRADLEY PEARCE, a/k/a
                           “BRAD” PEARCE, an individual; JASON           DEMAND FOR JURY TRIAL
                      16   HINES, an individual and doing business as
                           DBSI and TELBEST.COM; DEDICATED
                      17   BUSINESS SYSTEMS INTERNATIONAL                First Amended Complaint Filed:
                           LLC, doing business as DBSI.NET, a New                   April 5, 2019
                      18   Jersey limited liability company; ATLAS
                           SYSTEMS, INC., doing business as
                      19   ATLASPHONES.COM and “THE TELECOM
                           DEALER,” a Michigan corporation;
                      20   TELEPHONE MAN OF AMERICA LLC,
                           doing business as
                      21   TELEPHONEMANOFAMERICA.COM and
                           “TELEPHONEMANOFAMERICA,” a Florida
                      22   limited liability company; THE TELECOM
                           SPOT, doing business as
                      23   THETELECOMSPOT.COM, a Texas business
                           entity; TRI-STATE COMMUNICATION
                      24   SERVICES LLC, doing business as “US
                           VOICE AND DATA, LLC,” a New Jersey
                      25   limited liability company; SHARKFISH
                           CORP., an Oklahoma corporation, and, DOES
                      26   3 through 50, inclusive,
                      27                    Defendants.
                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                                       ATLAS’ ANSWER TO FIRST
     SAN FRANCISCO
                                                                                            AMENDED COMPLAINT
                               Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 2 of 29



                       1          Defendant Atlas Systems, Inc. (“Atlas”), through its undersigned counsel, answers the
                       2   allegations contained in the First Amended Complaint (Dkt. No. 59, the “Complaint”) filed by
                       3   Plaintiff Avaya Inc. (“Plaintiff”) as follows:
                       4          Unless expressly admitted herein, Atlas denies each and every allegation of the
                       5   Complaint.1
                       6                                           INTRODUCTION
                       7          1.      The allegations in Paragraph 1 contain only conclusory arguments and contentions
                       8   regarding the claims set forth in the complaint, to which no response is required. To the extent that
                       9   a response is required, Atlas denies the allegations.
                      10          2.      Atlas admits that it has purchased Avaya software licenses from other entities,
                      11   including Jason Hines (“Hines”) and/or Dedicated Business Systems International, LLC (“DBSI”).
                      12   Atlas is without knowledge or information sufficient to form a belief as to the truth of the remaining
                      13   allegations in Paragraph 2, and on that basis it denies them. Atlas further denies having any
                      14   knowledge of Pearce’s misconduct or that it purchased any stolen Internal Use Licenses.
                      15          3.      Atlas admits that it resold Avaya software licenses and phones that Atlas purchased
                      16   from other entities and which it believed were genuine. Atlas is without knowledge or information
                      17   sufficient to form a belief as to the truth of the remaining allegations in Paragraph 3, and on that
                      18   basis it denies them.
                      19          4.      The allegations of Paragraph 4 contain only conclusory arguments and contentions
                      20   regarding the claims set forth in the complaint, to which no response is required. To the extent the
                      21   allegations in Paragraph 4 may be deemed to require a response, they are denied.
                      22          5.      The allegations of Paragraph 5 contain only conclusory arguments and contentions
                      23   regarding the claims set forth in the complaint, to which no response is required. To the extent the
                      24   allegations in Paragraph 5 may be deemed to require a response, they are denied.
                      25

                      26

                      27
                           1
                            Capitalized terms not defined herein have the same meanings as ascribed to them in the
                      28
                           Complaint.
VEDDER PRICE (CA), LLP
                                                                                                     ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                            -2-                        AMENDED COMPLAINT
                              Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 3 of 29



                       1                                                PARTIES
                       2           6.      Atlas is without knowledge or information sufficient to form a belief as to the truth
                       3   of the allegations of Paragraph 6, and on that basis it denies the allegations.
                       4           7.      Atlas states that the allegations of Paragraph 7 are not directed to it and therefore
                       5   makes no answer thereto. To the extent any answer is required, Atlas is without knowledge or
                       6   information sufficient to form a belief as to the truth of the allegations of Paragraph 7, and on that
                       7   basis it denies the allegations.
                       8           8.      Atlas states that the allegations of Paragraph 8 are not directed to it and therefore
                       9   makes no answer thereto. To the extent any answer is required, Atlas is without knowledge or
                      10   information sufficient to form a belief as to the truth of the allegations of Paragraph 8, and on that
                      11   basis it denies the allegations.
                      12           9.      Atlas states that the allegations of Paragraph 9 are not directed to it and therefore
                      13   makes no answer thereto. To the extent any answer is required, Atlas is without knowledge or
                      14   information sufficient to form a belief as to the truth of the allegations of Paragraph 9, and on that
                      15   basis it denies the allegations.
                      16           10.     Atlas admits that it is a Michigan corporation with its principal place of business in
                      17   Auburn Hills, Michigan. Atlas further admits that it sells products online at atlasphones.com and
                      18   that it does business through its eBay store “The Telecom Dealer” under the seller name
                      19   thetelecomdealer. Atlas is without knowledge or information sufficient to form a belief as to the
                      20   truth of the remaining allegations of Paragraph 10, and on that basis it denies the allegations.
                      21           11.     Atlas states that the allegations of Paragraph 11 are not directed to it and therefore
                      22   makes no answer thereto. To the extent any answer is required, Atlas is without knowledge or
                      23   information sufficient to form a belief as to the truth of the allegations of Paragraph 11, and on that
                      24   basis it denies the allegations.
                      25           12.     Atlas states that the allegations of Paragraph 12 are not directed to it and therefore
                      26   makes no answer thereto. To the extent any answer is required, Atlas is without knowledge or
                      27   information sufficient to form a belief as to the truth of the allegations of Paragraph 12, and on that
                      28   basis it denies the allegations.
VEDDER PRICE (CA), LLP
                                                                                                      ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                            -3-                         AMENDED COMPLAINT
                              Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 4 of 29



                       1          13.     The allegations of Paragraph 13 consist of Plaintiff’s characterizations of its
                       2   purported claims, to which no response is required. To the extent the allegations in Paragraph 13
                       3   may be deemed to require a response, they are denied.
                       4          14.     The allegations of Paragraph 14 constitute legal contentions and/or conclusions, to
                       5   which no response is required. To the extent a response is required, Atlas denies all of the
                       6   allegations in Paragraph 14.
                       7          15.     The allegations of Paragraph 15 constitute legal contentions and/or conclusions, to
                       8   which no response is required. To the extent a response is required, Atlas denies all of the
                       9   allegations in Paragraph 15.
                      10                                            JURISDICTION
                      11          16.     Atlas admits that the Complaint purports to contain claims pursuant to federal
                      12   trademark and copyright laws, 15 U.S.C. §§ 1051 et seq., 17 U.S.C. §§ 501 et seq., and 17 U.S.C.
                      13   §§ 1201 et seq., and the Computer Fraud and Abuse Act, 18 U.S.C. § 1030. Atlas admits that this
                      14   Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a)–(b), and 15 U.S.C.
                      15   § 1121. Atlas admits that the Complaint alleges that this Court has supplemental jurisdiction over
                      16   the state law claims under 28 U.S.C. §§ 1338(b) and 1367. Atlas denies that Plaintiff has any claim
                      17   against it under any of the foregoing trademark or copyright laws, the Computer Fraud and Abuse
                      18   Act, or state laws. Atlas denies all of the remaining allegations in Paragraph 16.
                      19          17.     Atlas specifically denies that it has willfully infringed any intellectual property
                      20   rights of Plaintiff or otherwise caused tortious injury to Plaintiff. The remaining allegations of
                      21   Paragraph 17 constitute legal contentions and/or conclusions, to which no response is required. To
                      22   the extent a response is required, Atlas denies all of the remaining allegations in Paragraph 17.
                      23          18.     Atlas states that the allegations of Paragraph 18 are not directed to it and therefore
                      24   makes no answer thereto. To the extent any answer is required, Atlas is without knowledge or
                      25   information sufficient to form a belief as to the truth of the allegations in Paragraph 18, and on that
                      26   basis it denies them.
                      27

                      28
VEDDER PRICE (CA), LLP
                                                                                                      ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                            -4-                         AMENDED COMPLAINT
                              Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 5 of 29



                       1                                                  VENUE
                       2          19.      Atlas admits that venue for this Action properly lies in the Northern District of
                       3   California. Atlas denies that Plaintiff’s claims against Atlas have any merit. The remaining
                       4   allegations of Paragraph 19 are not directed to Atlas, and Atlas therefore makes no answer thereto,
                       5   or else such allegations constitute legal contentions and/or conclusions, to which no response is
                       6   required. To the extent a response is required, Atlas denies all of the remaining allegations in
                       7   Paragraph 19.
                       8                                  INTRA-DISTRICT ASSIGNMENT
                       9          20.      Admitted.
                      10                FACTUAL ALLEGATIONS RELATING TO AVAYA AND ITS IP
                      11          21.      The allegations of Paragraph 21 are Plaintiff’s characterizations and contentions
                      12   regarding its own business, to which no response is required. To the extent a response is required,
                      13   Atlas is without knowledge or information sufficient to form a belief as to the truth of the allegations
                      14   of Paragraph 21, and on that basis it denies the allegations.
                      15          22.      The allegations of Paragraph 22 are Plaintiff’s characterizations and contentions
                      16   regarding its own business, to which no response is required. To the extent a response is required,
                      17   Atlas is without knowledge or information sufficient to form a belief as to the truth of the allegations
                      18   of Paragraph 22, and on that basis it denies the allegations.
                      19          23.      The allegations of Paragraph 23 are Plaintiff’s characterizations and contentions
                      20   regarding its own business, to which no response is required. To the extent a response is required,
                      21   Atlas is without knowledge or information sufficient to form a belief as to the truth of the allegations
                      22   of Paragraph 23, and on that basis it denies the allegations.
                      23          24.      The allegations of Paragraph 24 are Plaintiff’s characterizations and contentions
                      24   regarding its own business, to which no response is required. To the extent a response is required,
                      25   Atlas is without knowledge or information sufficient to form a belief as to the truth of the allegations
                      26   of Paragraph 24, and on that basis it denies the allegations.
                      27          25.      The allegations of Paragraph 25 are Plaintiff’s characterizations and contentions
                      28   regarding its own business, to which no response is required. To the extent a response is required,
VEDDER PRICE (CA), LLP
                                                                                                       ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                            -5-                          AMENDED COMPLAINT
                              Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 6 of 29



                       1   Atlas is without knowledge or information sufficient to form a belief as to the truth of the allegations
                       2   of Paragraph 25, and on that basis it denies the allegations.
                       3          26.     The allegations of Paragraph 26 are Plaintiff’s characterizations and contentions
                       4   regarding its own business, to which no response is required. To the extent a response is required,
                       5   Atlas is without knowledge or information sufficient to form a belief as to the truth of the allegations
                       6   of Paragraph 26, and on that basis it denies the allegations.
                       7          27.     The allegations of Paragraph 27 are Plaintiff’s characterizations and contentions
                       8   regarding its own business, to which no response is required. To the extent a response is required,
                       9   Atlas is without knowledge or information sufficient to form a belief as to the truth of the allegations
                      10   of Paragraph 27, and on that basis it denies the allegations.
                      11          28.     The allegations of Paragraph 28 are Plaintiff’s characterizations and contentions
                      12   regarding its own business, to which no response is required. To the extent a response is required,
                      13   Atlas is without knowledge or information sufficient to form a belief as to the truth of the allegations
                      14   of Paragraph 28, and on that basis it denies the allegations.
                      15          29.     The allegations of Paragraph 29 are Plaintiff’s characterizations and contentions
                      16   regarding its own business, to which no response is required. To the extent a response is required,
                      17   Atlas is without knowledge or information sufficient to form a belief as to the truth of the allegations
                      18   of Paragraph 29, and on that basis it denies the allegations.
                      19          30.     The allegations of Paragraph 30 are Plaintiff’s characterizations and contentions
                      20   regarding its own business, to which no response is required. To the extent a response is required,
                      21   Atlas is without knowledge or information sufficient to form a belief as to the truth of the allegations
                      22   of Paragraph 30, and on that basis it denies the allegations.
                      23          31.     The allegations of Paragraph 31 are Plaintiff’s characterizations and contentions
                      24   regarding its own business, to which no response is required. To the extent a response is required,
                      25   Atlas is without knowledge or information sufficient to form a belief as to the truth of the allegations
                      26   of Paragraph 31, and on that basis it denies the allegations.
                      27

                      28
VEDDER PRICE (CA), LLP
                                                                                                       ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                            -6-                          AMENDED COMPLAINT
                              Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 7 of 29



                       1     FURTHER FACTUAL ALLEGATIONS RELATED TO THE UNLAWFUL SCHEME
                       2           32.     The allegations of Paragraph 32 consist of Plaintiff’s characterizations of its
                       3   purported claims, to which no response is required. To the extent the allegations in Paragraph 32
                       4   may be deemed to require a response, Atlas is without knowledge or information sufficient to form
                       5   a belief as to the truth of the allegations of Paragraph 32, and on that basis it denies the allegations.
                       6   Atlas specifically denies being a part of any “large scale unlawful conspiracy” or having any
                       7   knowledge that Pearce, or any others, were distributing pirated Internal Use Licenses, as alleged.
                       8           33.     Atlas admits that it purchased what Atlas believed to be genuine Avaya software
                       9   licenses from one or more third parties. Atlas believed in good faith that Hines and/or DBSI were
                      10   authorized by Avaya to sell its software licenses, and Hines and/or DBSI advertised themselves as
                      11   such on their website (without any obvious objection from Avaya). These software licenses were
                      12   then resold by Atlas. The remaining allegations of Paragraph 33 are Plaintiff’s characterizations
                      13   and contentions regarding its own business or constitute legal contentions and/or conclusions, to
                      14   which no response is required. To the extent a response is required, Atlas is without knowledge or
                      15   information sufficient to form a belief as to the truth of the allegations of Paragraph 33, and on that
                      16   basis it denies the allegations.
                      17           34.     Atlas admits that it resold what Atlas believed to be genuine Avaya software licenses
                      18   on the Atlas website. Atlas states that the remaining allegations of Paragraph 34 are not directed to
                      19   it and therefore makes no answer thereto. To the extent any answer is required, Atlas is without
                      20   knowledge or information sufficient to form a belief as to the truth of the remaining allegations of
                      21   Paragraph 34, and on that basis it denies the allegations.
                      22           35.     The allegations of Paragraph 35 consist of Plaintiff’s characterizations of its
                      23   purported claims and/or are not directed to Atlas, and therefore no response is required. To the
                      24   extent the allegations in Paragraph 35 may be deemed to require a response, Atlas is without
                      25   knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph
                      26   35, and on that basis it denies the allegations. Atlas denies knowing that it was purchasing any
                      27   pirated Internal Use Licenses, and has never met or heard of Defendant Bradley Pearce and has
                      28   never purchased any licenses from him.
VEDDER PRICE (CA), LLP
                                                                                                       ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                             -7-                         AMENDED COMPLAINT
                              Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 8 of 29



                       1          36.     The allegations of Paragraph 36 consist of Plaintiff’s characterizations of its
                       2   purported claims and/or are not directed to Atlas, and therefore no response is required. To the
                       3   extent the allegations in Paragraph 36 may be deemed to require a response, Atlas is without
                       4   knowledge or information sufficient to form a belief as to the truth of the allegations of
                       5   Paragraph 36, and on that basis it denies the allegations. Atlas denies knowing that it was
                       6   purchasing any pirated Internal Use Licenses, and has never met or heard of “Terri Jenkins”
                       7   or “TJ” and has never purchased licenses from any such person.
                       8          37.     Atlas admits that it purchased what Atlas believed to be genuine Avaya software
                       9   licenses from other entities, including Hines and/or DBSI and that Hines/DBSI provided access to
                      10   the ADI system to Atlas for the purpose of verifying his authorization to sell and the legitimacy of
                      11   the licenses. At all times, Atlas believed Hines and/or DBSI to be authorized to sell the licenses
                      12   and that they were genuine. Atlas states that the remaining allegations of Paragraph 37 are not
                      13   directed to it and therefore makes no answer thereto. To the extent any answer is required, Atlas is
                      14   without knowledge or information sufficient to form a belief as to the truth of the remaining
                      15   allegations of Paragraph 37, and on that basis it denies the allegations.
                      16          38.     The allegations of Paragraph 38 consist of Plaintiff’s characterizations of its
                      17   purported claims and are not directed to Atlas, and therefore no response is required. To the extent
                      18   the allegations in Paragraph 38 may be deemed to require a response, Atlas is without knowledge
                      19   or information sufficient to form a belief as to the truth of the allegations of Paragraph 38, and on
                      20   that basis it denies the allegations. Atlas admits that it understood Hines and/or DBSI to be an
                      21   authorized reseller and never received any notice from Avaya that Hines and/or DBSI had their
                      22   authorization terminated in 2013. Atlas further admits that DBSI and/or Hines claimed to be an
                      23   authorized dealer to Atlas and Atlas never received any notice from Avaya prior to the filing of this
                      24   lawsuit that such statements were false.
                      25          39.     Atlas admits that it purchased what Atlas believed to be genuine Avaya software
                      26   licenses from other entities, including Hines and/or DBSI.           The remaining allegations of
                      27   Paragraph 39 consist of Plaintiff’s characterizations of its purported claims and are not directed to
                      28   Atlas, and therefore no response is required. To the extent the allegations in Paragraph 39 may be
VEDDER PRICE (CA), LLP
                                                                                                       ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                           -8-                           AMENDED COMPLAINT
                              Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 9 of 29



                       1   deemed to require a response, Atlas is without knowledge or information sufficient to form a belief
                       2   as to the truth of the allegations of Paragraph 39, and on that basis it denies the allegations. Atlas
                       3   admits that Hines and/or DBSI provided login credentials to Avaya’s ADI system for the purpose
                       4   of verifying the genuineness of the licenses. Atlas further avers, upon information and belief, that
                       5   Avaya did not disable Hines and/or DBSI’s login credentials when it purportedly terminated Hines
                       6   and/or DBSI as an Authorized Dealer in 2013.
                       7           40.     Atlas admits that it purchased what Atlas believed to be genuine Avaya software
                       8   licenses from other entities, including from Hines and/or DBSI. Atlas further admits that it resold
                       9   what Atlas believed to be genuine Avaya software licenses on its website. The remaining
                      10   allegations of Paragraph 40 consist of Plaintiff’s characterizations of its purported claims and are
                      11   not directed to Atlas, and therefore no response is required. To the extent the remaining allegations
                      12   in Paragraph 40 may be deemed to require a response, Atlas is without knowledge or information
                      13   sufficient to form a belief as to the truth of the remaining allegations of Paragraph 40, and on that
                      14   basis it denies the allegations. Atlas further avers that it has requested that Avaya provide it with
                      15   information sufficient to enable it to determine whether it sold any Internal Use Licenses and Avaya
                      16   has declined to do so, and on that basis Atlas denies having any knowledge that it purchased and
                      17   resold any such licenses.
                      18           41.     The allegations of Paragraph 41 consist of Plaintiff’s characterizations of its
                      19   purported claims, to which no response is required. To the extent the allegations in Paragraph 41
                      20   may be deemed to require a response, Atlas is without knowledge or information sufficient to form
                      21   a belief as to the truth of the allegations of Paragraph 41, and on that basis it denies the allegations.
                      22           42.     Atlas admits that it sold what Atlas believed to be genuine Avaya software licenses.
                      23   Atlas states that the remaining allegations of Paragraph 42 are not directed to it and therefore makes
                      24   no answer thereto. To the extent any answer is required, Atlas is without knowledge or information
                      25   sufficient to form a belief as to the truth of the allegations in Paragraph 42, and on that basis it
                      26   denies them.
                      27           43.     Atlas states that the allegations of Paragraph 43 are not directed to it and therefore
                      28   makes no answer thereto. To the extent any answer is required, Atlas is without knowledge or
VEDDER PRICE (CA), LLP
                                                                                                       ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                             -9-                         AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 10 of 29



                       1   information sufficient to form a belief as to the truth of the allegations in Paragraph 43, and on that
                       2   basis it denies them. Atlas specifically denies having any knowledge of “Chad Johnson” or any
                       3   other “fake identity” being used by Hines and/or DBSI and did not do business with such fictitious
                       4   entities.
                       5           44.    Atlas states that the allegations of Paragraph 44 are not directed to it and therefore
                       6   makes no answer thereto. To the extent any answer is required, Atlas is without knowledge or
                       7   information sufficient to form a belief as to the truth of the allegations in Paragraph 44, and on that
                       8   basis it denies them.
                       9           45.    Atlas states that the allegations of Paragraph 45 are not directed to it and therefore
                      10   makes no answer thereto. To the extent any answer is required, Atlas is without knowledge or
                      11   information sufficient to form a belief as to the truth of the allegations in Paragraph 45, and on that
                      12   basis it denies them.
                      13           46.    Atlas states that the allegations of Paragraph 46 are not directed to it and therefore
                      14   makes no answer thereto. To the extent any answer is required, Atlas is without knowledge or
                      15   information sufficient to form a belief as to the truth of the allegations in Paragraph 46, and on that
                      16   basis it denies them.
                      17           47.    Atlas states that the allegations of Paragraph 47 are not directed to it and therefore
                      18   makes no answer thereto. To the extent any answer is required, Atlas is without knowledge or
                      19   information sufficient to form a belief as to the truth of the allegations in Paragraph 47, and on that
                      20   basis it denies them.
                      21           48.    Atlas admits that it purchased what Atlas believed to be genuine Avaya software
                      22   licenses from other entities, including from Hines and/or DBSI. Atlas further admits that it resold
                      23   what Atlas believed to be genuine Avaya software licenses on its website. The remaining
                      24   allegations of Paragraph 48 are not directed to Atlas and/or constitute legal contentions and/or
                      25   conclusions, to which no response is required. To the extent a response is required, Atlas denies all
                      26   of the remaining allegations in Paragraph 48.         Atlas specifically denies acting willfully or
                      27   knowingly in supporting any alleged unlawful scheme or with willful blindness and complete
                      28   disregard for the harm to Avaya.
VEDDER PRICE (CA), LLP
                                                                                                      ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                           - 10 -                       AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 11 of 29



                       1            FURTHER FACTUAL ALLEGATIONS RELATED TO ATLAS PHONES
                       2           49.     Atlas admits that has purchased and subsequently resold what Atlas believed to be
                       3   genuine Avaya phone products from other entities. Atlas denies any knowledge that these phones
                       4   were “counterfeit” or that they contained internal components that had been hacked; Atlas was
                       5   never contacted by Avaya about these phones before the filing of this action. Atlas is without
                       6   knowledge or information sufficient to form a belief as to the truth of the remaining allegations in
                       7   Paragraph 49, and on that basis it denies them.
                       8           50.     Atlas admits that it has purchased and resold Avaya products that were originally
                       9   sold, shipped, or distributed outside the United States. Atlas denies the remaining allegations of
                      10   Paragraph 50.
                      11            ADDITIONAL FACTUAL ALLEGATIONS RELATED TO CONFUSION
                      12           51.     The allegations of Paragraph 51 consist of Plaintiff’s characterizations of its
                      13   purported claims, to which no response is required. To the extent the allegations in Paragraph 51
                      14   may be deemed to require a response, Atlas is without knowledge or information sufficient to form
                      15   a belief as to the truth of the allegations of Paragraph 51, and on that basis it denies the allegations.
                      16   Atlas denies that it intentionally and willfully purchased or resold any counterfeit or infringing
                      17   products.
                      18                                   AVAYA’S CLAIMS FOR RELIEF
                      19                                      FIRST CLAIM FOR RELIEF
                      20                           Federal Trademark Infringement and Counterfeiting
                      21                                              15 U.S.C. § 1114
                      22                                         (Against All Defendants)
                      23           52.     Atlas re-alleges and reincorporates its responses to Paragraphs 1–51 above as if fully
                      24   set forth herein.
                      25           53.     The allegations of Paragraph 53 constitute legal contentions and/or conclusions, to
                      26   which no response is required. To the extent a response is required, Atlas is without knowledge or
                      27   information sufficient to form a belief as to the truth of the allegations in Paragraph 53, and on that
                      28   basis it denies them.
VEDDER PRICE (CA), LLP
                                                                                                       ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                            - 11 -                       AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 12 of 29



                       1           54.     The allegations of Paragraph 54 constitute legal contentions and/or conclusions, to
                       2   which no response is required. To the extent a response is required, Atlas is without knowledge or
                       3   information sufficient to form a belief as to the truth of the allegations in Paragraph 54, and on that
                       4   basis it denies them.
                       5           55.     Atlas admits that it purchased what Atlas believed to be genuine Avaya software
                       6   licenses from other entities. Atlas further admits that it resold what Atlas believed to be genuine
                       7   Avaya software licenses on its website. The remaining allegations of Paragraph 55 are not directed
                       8   to Atlas and/or constitute legal contentions and/or conclusions, to which no response is required.
                       9   To the extent a response is required, Atlas denies all of the remaining allegations in Paragraph 55.
                      10           56.     Atlas denies the allegations of Paragraph 56.
                      11           57.     Atlas denies the allegations of Paragraph 57.
                      12           58.     Atlas denies the allegations of Paragraph 58.
                      13                                   SECOND CLAIM FOR RELIEF
                      14                                      Federal Unfair Competition
                      15                                           15 U.S.C. § 1125(a)
                      16                                        (Against All Defendants)
                      17           59.     Atlas re-alleges and reincorporates its responses to Paragraphs 1–58 above as if fully
                      18   set forth herein.
                      19           60.     Atlas admits that it purchased what Atlas believed to be genuine Avaya software
                      20   licenses from other entities. Atlas further admits that it resold what Atlas believed to be genuine
                      21   Avaya software licenses on its website. The remaining allegations of Paragraph 60 are not directed
                      22   to Atlas and/or constitute legal contentions and/or conclusions, to which no response is required.
                      23   To the extent a response is required, Atlas denies all of the remaining allegations in Paragraph 60.
                      24           61.     The allegations of Paragraph 61 constitute legal contentions and/or conclusions, to
                      25   which no response is required. To the extent a response is required, Atlas denies all of the
                      26   allegations in Paragraph 61.
                      27           62.     Atlas denies the allegations of Paragraph 62.
                      28
VEDDER PRICE (CA), LLP
                                                                                                      ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                           - 12 -                       AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 13 of 29



                       1           63.     The allegations of Paragraph 63 constitute legal contentions and/or conclusions, to
                       2   which no response is required. To the extent a response is required, Atlas denies all of the
                       3   allegations in Paragraph 63.
                       4           64.     Atlas denies the allegations of Paragraph 64.
                       5                                     THIRD CLAIM FOR RELIEF
                       6                           Federal Direct and Indirect Copyright Infringement
                       7                                         17 U.S.C. §§ 501, et seq.
                       8                                        (Against All Defendants)
                       9           65.     Atlas re-alleges and reincorporates its responses to Paragraphs 1–64 above as if fully
                      10   set forth herein.
                      11           66.     The allegations of Paragraph 66 constitute legal contentions and/or conclusions, to
                      12   which no response is required. To the extent a response is required, Atlas is without knowledge or
                      13   information sufficient to form a belief as to the truth of the allegations in Paragraph 66, and on that
                      14   basis it denies them.
                      15           67.     The allegations of Paragraph 67 constitute legal contentions and/or conclusions
                      16   and/or are allegations not directed to Atlas, and therefore no response is required. To the extent any
                      17   answer is required, Atlas denies the allegations of Paragraph 67 to the extent they are directed to
                      18   Atlas, and Atlas is otherwise without knowledge or information sufficient to form a belief as to the
                      19   truth of the allegations of Paragraph 67, and on that basis it denies the allegations.
                      20           68.     The allegations of Paragraph 68 constitute legal contentions and/or conclusions
                      21   and/or are allegations not directed to Atlas, and therefore no response is required. To the extent any
                      22   answer is required, Atlas denies that the allegations of Paragraph 68 to the extent they are directed
                      23   to Atlas, and Atlas is otherwise without knowledge or information sufficient to form a belief as to
                      24   the truth of the allegations of Paragraph 68, and on that basis it denies the allegations.
                      25           69.     The allegations of Paragraph 69 constitute legal contentions and/or conclusions
                      26   and/or are allegations not directed to Atlas, and therefore no response is required. To the extent any
                      27   answer is required, Atlas denies that the allegations of Paragraph 69 to the extent they are directed
                      28
VEDDER PRICE (CA), LLP
                                                                                                      ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                           - 13 -                       AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 14 of 29



                       1   to Atlas, and Atlas is otherwise without knowledge or information sufficient to form a belief as to
                       2   the truth of the allegations of Paragraph 69, and on that basis it denies the allegations.
                       3           70.     The allegations of Paragraph 70 constitute legal contentions and/or conclusions, to
                       4   which no response is required. To the extent a response is required, Atlas denies all of the
                       5   allegations in Paragraph 70.
                       6           71.     The allegations of Paragraph 71 constitute legal contentions and/or conclusions
                       7   and/or are allegations not directed to Atlas, and therefore no response is required. To the extent any
                       8   answer is required, Atlas denies that the allegations of Paragraph 71 to the extent they are directed
                       9   to Atlas, and Atlas is otherwise without knowledge or information sufficient to form a belief as to
                      10   the truth of the allegations of Paragraph 71, and on that basis it denies the allegations.
                      11                                    FOURTH CLAIM FOR RELIEF
                      12                           Violations of the Digital Millennium Copyright Act
                      13                                         17 U.S.C. §§ 1201, et seq.
                      14                                         (Against All Defendants)
                      15           72.     Atlas re-alleges and reincorporates its responses to Paragraphs 1–71 above as if fully
                      16   set forth herein.
                      17           73.     The allegations of Paragraph 73 constitute legal contentions and/or conclusions, to
                      18   which no response is required. To the extent a response is required, Atlas is without knowledge or
                      19   information sufficient to form a belief as to the truth of the allegations in Paragraph 73, and on that
                      20   basis it denies them.
                      21           74.     The allegations of Paragraph 74 are Plaintiff’s characterizations and contentions
                      22   regarding its own business, to which no response is required. To the extent a response is required,
                      23   Atlas is without knowledge or information sufficient to form a belief as to the truth of the allegations
                      24   of Paragraph 74, and on that basis it denies the allegations.
                      25           75.     Atlas denies the allegations of Paragraph 75 to the extent they are directed to Atlas.
                      26   The remaining allegations of Paragraph 75 are allegations not directed to Atlas, and therefore no
                      27   response is required. To the extent any answer is required, Atlas is without knowledge or
                      28
VEDDER PRICE (CA), LLP
                                                                                                       ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                            - 14 -                       AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 15 of 29



                       1   information sufficient to form a belief as to the truth of the remaining allegations of Paragraph 75,
                       2   and on that basis it denies the allegations.
                       3          76.     Atlas admits that it purchased what Atlas believed to be genuine Avaya software
                       4   licenses from other entities. Atlas further admits that it resold what Atlas believed to be genuine
                       5   Avaya software licenses on its website. Atlas otherwise denies the allegations of Paragraph 76 to
                       6   the extent they are directed to Atlas. The remaining allegations of Paragraph 76 are allegations not
                       7   directed to Atlas, and therefore no response is required. To the extent any answer is required, Atlas
                       8   is without knowledge or information sufficient to form a belief as to the truth of the remaining
                       9   allegations of Paragraph 76, and on that basis it denies the allegations.
                      10          77.     Atlas admits that it purchased and resold what Atlas believed to be genuine Avaya
                      11   phones from other entities. Atlas specifically denies that it “hacked” internal components of Avaya
                      12   phones to bypass internal software controls or that it knowingly sold an Avaya phone with “hacked”
                      13   internal components. Atlas is without knowledge or information sufficient to form a belief as to the
                      14   truth of the remaining allegations of Paragraph 77, and on that basis it denies the allegations.
                      15          78.     Atlas denies the allegations of Paragraph 78 to the extent they are directed to Atlas.
                      16   The remaining allegations of Paragraph 78 are allegations not directed to Atlas, and therefore no
                      17   response is required. To the extent any answer is required, Atlas is without knowledge or
                      18   information sufficient to form a belief as to the truth of the remaining allegations of Paragraph 78,
                      19   and on that basis it denies the allegations.
                      20          79.     The allegations of Paragraph 79 constitute legal contentions and/or conclusions, to
                      21   which no response is required. To the extent a response is required, Atlas denies all of the
                      22   allegations in Paragraph 79.
                      23          80.     The allegations of Paragraph 80 constitute legal contentions and/or conclusions, to
                      24   which no response is required. To the extent a response is required, Atlas denies all of the
                      25   allegations in Paragraph 80.
                      26

                      27

                      28
VEDDER PRICE (CA), LLP
                                                                                                       ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                           - 15 -                        AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 16 of 29



                       1                                     FIFTH CLAIM FOR RELIEF
                       2                           Violations of the Computer Fraud and Abuse Act
                       3                                        18 U.S.C. §§ 1030, et seq.
                       4                            (Against Defendants Pearce, Hines, and DBSI)
                       5           81.     Atlas re-alleges and reincorporates its responses to Paragraphs 1–80 above as if fully
                       6   set forth herein.
                       7           82.     The allegations of Paragraph 82 constitute legal contentions and/or conclusions and
                       8   are allegations not directed to Atlas, and therefore no response is required.
                       9           83.     The allegations of Paragraph 83 constitute legal contentions and/or conclusions and
                      10   are allegations not directed to Atlas, and therefore no response is required.
                      11           84.     The allegations of Paragraph 84 constitute legal contentions and/or conclusions and
                      12   are allegations not directed to Atlas, and therefore no response is required.
                      13           85.     The allegations of Paragraph 85 constitute legal contentions and/or conclusions and
                      14   are allegations not directed to Atlas, and therefore no response is required.
                      15           86.     The allegations of Paragraph 86 constitute legal contentions and/or conclusions and
                      16   are allegations not directed to Atlas, and therefore no response is required.
                      17           87.     The allegations of Paragraph 87 constitute legal contentions and/or conclusions and
                      18   are allegations not directed to Atlas, and therefore no response is required.
                      19                                     SIXTH CLAIM FOR RELIEF
                      20                 Violations of the California Computer Data Access and Fraud Act
                      21                                      California Penal Code § 502
                      22                            (Against Defendants Pearce, Hines, and DBSI)
                      23           88.     Atlas re-alleges and reincorporates its responses to Paragraphs 1–87 above as if fully
                      24   set forth herein.
                      25           89.     The allegations of Paragraph 89 constitute legal contentions and/or conclusions and
                      26   are allegations not directed to Atlas, and therefore no response is required.
                      27           90.     The allegations of Paragraph 90 constitute legal contentions and/or conclusions and
                      28   are allegations not directed to Atlas, and therefore no response is required.
VEDDER PRICE (CA), LLP
                                                                                                     ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                           - 16 -                      AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 17 of 29



                       1           91.     The allegations of Paragraph 91 constitute legal contentions and/or conclusions and
                       2   are allegations not directed to Atlas, and therefore no response is required.
                       3           92.     The allegations of Paragraph 92 constitute legal contentions and/or conclusions and
                       4   are allegations not directed to Atlas, and therefore no response is required.
                       5           93.     The allegations of Paragraph 93 constitute legal contentions and/or conclusions and
                       6   are allegations not directed to Atlas, and therefore no response is required.
                       7                                   SEVENTH CLAIM FOR RELIEF
                       8                              Trafficking In Counterfeit Or Illicit Labels
                       9                                             18 U.S.C. § 2318
                      10                                         (Against All Defendants)
                      11           94.     Atlas re-alleges and reincorporates its responses to Paragraphs 1–93 above as if fully
                      12   set forth herein.
                      13           95.     The allegations of Paragraph 95 constitute legal contentions and/or conclusions, to
                      14   which no response is required. To the extent a response is required, Atlas denies all of the
                      15   allegations in Paragraph 95.
                      16           96.     The allegations of Paragraph 96 are Plaintiff’s characterizations and contentions
                      17   regarding its own business, to which no response is required. To the extent a response is required,
                      18   Atlas is without knowledge or information sufficient to form a belief as to the truth of the allegations
                      19   of Paragraph 96, and on that basis it denies the allegations.
                      20           97.     Atlas denies that it “knowingly trafficked in illicit labels by distributing pirated
                      21   Avaya Internal Use Licenses.”        The remaining allegations of Paragraph 97 constitute legal
                      22   contentions and/or conclusions and/or are allegations not directed to Atlas, and therefore no
                      23   response is required. To the extent a response is required, Atlas denies all of the allegations in
                      24   Paragraph 97.
                      25           98.     Atlas denies the allegations of Paragraph 98 to the extent they are directed to Atlas.
                      26   Atlas denies acting “willfully and knowingly in supporting” the alleged unlawful scheme or “with
                      27   willful blindness and complete disregard for the harm caused to Avaya”, denies any knowledge of
                      28   the alleged “vast illegal operation” and denies that it lacked good faith as alleged. Atlas is without
VEDDER PRICE (CA), LLP
                                                                                                       ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                            - 17 -                       AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 18 of 29



                       1   knowledge or information sufficient to form a belief as to the truth of the remaining allegations of
                       2   Paragraph 98, and on that basis it denies the remaining allegations.
                       3          99.     Atlas admits that Hines and/or DBSI provided Atlas with login credentials for
                       4   Avaya’s ADI software license portal which Atlas believed in good faith that Hines and/or DBSI
                       5   were authorized to provide to Atlas and that Atlas utilized those login credentials to validate
                       6   software licenses purchase from Hines and/or DBSI believing in good faith that Atlas was
                       7   authorized by Avaya to do so. Atlas is without knowledge or information sufficient to form a belief
                       8   as to the truth of the remaining allegations of Paragraph 99, and on that basis it denies the
                       9   allegations.
                      10          100.    The allegations of Paragraph 100 are Plaintiff’s characterizations and contentions
                      11   regarding its own business and constitute legal contentions and/or conclusions, to which no
                      12   response is required. To the extent a response is required, Atlas denies all of the allegations in
                      13   Paragraph 100.
                      14          101.    The allegations of Paragraph 101 constitute legal contentions and/or conclusions, to
                      15   which no response is required. To the extent a response is required, Atlas denies all of the
                      16   allegations in Paragraph 101.
                      17          102.    The allegations of Paragraph 102 constitute legal contentions and/or conclusions, to
                      18   which no response is required. To the extent a response is required, Atlas denies all of the
                      19   allegations in Paragraph 102.
                      20                                    EIGHTH CLAIM FOR RELIEF
                      21                          Unjust Enrichment/Restitution/Constructive Trust
                      22                                             Common Law
                      23                                        (Against All Defendants)
                      24          103.    Atlas re-alleges and reincorporates its responses to Paragraphs 1–28, 33–64, and 81–
                      25   102 above as if fully set forth herein.
                      26          104.    The allegations of Paragraph 104 constitute legal contentions and/or conclusions, to
                      27   which no response is required. To the extent a response is required, Atlas denies all of the
                      28   allegations in Paragraph 104.
VEDDER PRICE (CA), LLP
                                                                                                    ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                          - 18 -                      AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 19 of 29



                       1          105.    The allegations of Paragraph 105 constitute legal contentions and/or conclusions, to
                       2   which no response is required. To the extent a response is required, Atlas denies all of the
                       3   allegations in Paragraph 105.
                       4                      RESPONSE TO PLAINTIFF’S PRAYER FOR RELIEF
                       5          Atlas denies that Plaintiff is entitled to any relief.
                       6                                      AFFIRMATIVE DEFENSES
                       7          Atlas sets forth the following Affirmative Defenses without assuming any burden of proof
                       8   not otherwise imposed upon Atlas.
                       9                                   FIRST AFFIRMATIVE DEFENSE
                      10                                        (Failure to State a Claim)
                      11          106.    The Complaint fails to state a claim against Atlas upon which relief can be granted.
                      12                                 SECOND AFFIRMATIVE DEFENSE
                      13                                         (Statute of Limitations)
                      14          107.    Plaintiff’s claims and damages are barred and/or limited by the applicable statutes
                      15   of limitations, including but not limited to 17 U.S.C. § 507(b).
                      16          108.    In addition, because the Lanham Act does not contain a statute of limitations, federal
                      17   courts have referred to analogous state statutes of limitations to determine whether a Lanham Act
                      18   claim is barred by a statute of limitations or laches. Jarrow Formulas, Inc. v. Nutrition Now, Inc.,
                      19   304 F.3d 829, 836-37 (9th Cir. 2002); Wilson v. Garcia, 471 U.S. 261, 266 (1985). For Lanham
                      20   Act claims, federal courts import the statute of limitations governing either actions for fraud or
                      21   common law trademark infringement claims as being most analogous. See, e.g., Au-Tomotive Gold
                      22   Inc. v. Volkswagen of Am., Inc., 603 F.3d 1133 , 1140 (9th Cir. 2010) (applying Arizona’s three-
                      23   year statute of limitations for fraud); Jarrow Formulas, 304 F.3d at 836-37 (applying California’s
                      24   three-year statute of limitations for fraud ); Miller v. Glenn Miller Prods., Inc., 454 F.3d 975, 997
                      25   (9th Cir. 2006) (applying California’s four-year statute of limitations for common law trademark
                      26   infringement). Thus, for Plaintiff’s claims under the Lanham Act, the analogous state statute of
                      27   limitation is either California’s three-year statute of limitations for fraud or California’s four-year
                      28   statute of limitations for common-law trademark infringement. See Karl Storz Endoscopy Am., Inc.
VEDDER PRICE (CA), LLP
                                                                                                      ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                            - 19 -                      AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 20 of 29



                       1   v. Surgical Techs., Inc., 285 F.3d 848, 857 (9th Cir. 2002) (applying three-year statute of limitations
                       2   to Lanham Act claim); Miller, 454 F.3d at 997.
                       3           109.    Upon information and belief, Plaintiff delayed for more than three or four years (as
                       4   applicable) before bringing suit. Accordingly, Plaintiff’s claims are barred by the applicable
                       5   statutes of limitations.
                       6                                  THIRD AFFIRMATIVE DEFENSE
                       7                                          (Superseding Causes)
                       8           110.    Any and all violations alleged in the Complaint were the result of superseding or
                       9   intervening causes arising from the acts or omissions of parties that Atlas neither controlled nor
                      10   had the legal right to control, and such alleged violations were not proximately or otherwise caused
                      11   by any act, omission, or conduct of Atlas.
                      12                                 FOURTH AFFIRMATIVE DEFENSE
                      13                                      (Copyright Fair Use Doctrine)
                      14           111.    Plaintiff’s claims for relief are barred, in whole or in part, by the Copyright Fair Use
                      15   Doctrine pursuant to Section 107 of the Copyright Act, 17 U.S.C. § 107.
                      16                                  FIFTH AFFIRMATIVE DEFENSE
                      17                                     (Trademark Fair Use Doctrine)
                      18           112.    Plaintiff’s claims for relief are barred, in whole or in part, by the Trademark Fair
                      19   Use Doctrine pursuant to Section 33(b)(4) of the Lanham Act, 15 U.S.C. § 1115(b)(4).
                      20                                  SIXTH AFFIRMATIVE DEFENSE
                      21                                           (First Sale Doctrine)
                      22           113.    The Complaint’s claims are barred in whole or in part because some or all of the
                      23   products Atlas sold on which Plaintiff bases its claims were the subject of a legitimate first sale by
                      24   Plaintiff or a person authorized by Plaintiff. See 17 U.S.C. §109(a); Sebastian Int’l, Inc. v. Longs
                      25   Drug Stores Corp., 53 F.3d 1073, 1074 (9th Cir. 1995).
                      26

                      27

                      28
VEDDER PRICE (CA), LLP
                                                                                                       ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                            - 20 -                       AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 21 of 29



                       1                               SEVENTH AFFIRMATIVE DEFENSE
                       2                                        (Innocent Infringement)
                       3          114.    The Complaint’s claims are barred in whole or in part because Atlas’s conduct was
                       4   innocent, in good faith, and not a willful infringement of any copyright or trademark. Atlas believed
                       5   that the products it purchased and sold were genuine.
                       6                                EIGHTH AFFIRMATIVE DEFENSE
                       7                                                 (Laches)
                       8          115.    Plaintiff’s claims are barred by the doctrine of laches.
                       9                                 NINTH AFFIRMATIVE DEFENSE
                      10                                            (Unclean Hands)
                      11          116.    The Complaint and each and every purported claim against Atlas is barred by the
                      12   doctrine of unclean hands in that Plaintiff’s long-time employee (who upon information and belief
                      13   had a prior felony conviction) has caused the damages Plaintiff may have incurred, if any.
                      14   Moreover, Plaintiff authorized at least Hines and/ or DBSI as an Authorized Dealer and provided
                      15   login credentials for its system; at no time did Avaya provide Atlas notice that Hines and/or DBSI’s
                      16   relationship had been terminated or that it was no longer permitted to use its login credentials.
                      17                                 TENTH AFFIRMATIVE DEFENSE
                      18                              (Equitable Estoppel/Equitable Indemnity)
                      19          117.    Based upon Plaintiff’s conduct, Plaintiff’s claims are barred by the doctrine of
                      20   equitable estoppel and equitable indemnity.
                      21                              ELEVENTH AFFIRMATIVE DEFENSE
                      22                                              (Uncertainty)
                      23          118.    The Complaint and each cause of action therein presented are vague, ambiguous,
                      24   and uncertain. Atlas reserves the right to add additional defenses as the factual bases for each of
                      25   Plaintiff’s claims and allegations become known.
                      26

                      27

                      28
VEDDER PRICE (CA), LLP
                                                                                                     ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                          - 21 -                       AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 22 of 29



                       1                               TWELFTH AFFIRMATIVE DEFENSE
                       2                                      (Equities in Favor of Defendant)
                       3           119.   Plaintiff is barred from recovering the relief sought in the Complaint because the
                       4   equities weigh in favor of Atlas.
                       5                            THIRTEENTH AFFIRMATIVE DEFENSE
                       6                                          (Cumulative Remedies)
                       7           120.   Plaintiff’s claims are barred, in whole or in part, to the extent Plaintiff seeks
                       8   cumulative remedies.
                       9                            FOURTEENTH AFFIRMATIVE DEFENSE
                      10                                       (No Deceptive Act or Practice)
                      11           121.   Plaintiff’s claims are barred, in whole or in part, because there was no deceptive act
                      12   or practice. The representations and advertisements for the products at issue were believed to
                      13   accurately portray the products.
                      14                              FIFTEENTH AFFIRMATIVE DEFENSE
                      15                                           (Conduct Not Unfair)
                      16           122.   The representations and advertising regarding the products at issue are not unfair.
                      17   No representation or advertisement contains any false or misleading statement or promises any
                      18   good not intended to be delivered. As such, the representations and advertising are not, and were
                      19   not, unfair.
                      20                              SIXTEENTH AFFIRMATIVE DEFENSE
                      21                                          (No Punitive Damages)
                      22           123.   The Complaint’s claims for punitive damages are barred and should be stricken
                      23   because such an award would violate Atlas’s rights guaranteed under the California and United
                      24   States Constitutions, including, without limitation, the Equal Protection and Due Process provisions
                      25   of the Fifth and Fourteenth Amendments of the United States Constitution, and the Excessive Fines
                      26   provision of the Eighth Amendment of the United States Constitution.
                      27

                      28
VEDDER PRICE (CA), LLP
                                                                                                    ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                           - 22 -                     AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 23 of 29



                       1                              SEVENTEENTH AFFIRMATIVE DEFENSE
                       2                                        (No Punitive Damage Intent)
                       3              124.   The Complaint’s claims for punitive damages are barred and should be stricken
                       4   because Atlas’s alleged conduct was not undertaken with the requisite intent to support an award
                       5   of punitive damages.
                       6                               EIGHTEENTH AFFIRMATIVE DEFENSE
                       7                                                  (Consent)
                       8              125.   Plaintiff, through its long-time employee, or through its authorization of resellers,
                       9   including Hines and/or DBSI, consented to each of the acts attributed to Atlas as alleged herein by
                      10   Plaintiff, and therefore each purported claim for relief contained in the Complaint is barred in whole
                      11   or part.
                      12                               NINETEENTH AFFIRMATIVE DEFENSE
                      13                                               (Acquiescence)
                      14              126.   Plaintiff’s claims against Atlas are barred and should be stricken by the doctrine of
                      15   acquiescence.
                      16                                TWENTIETH AFFIRMATIVE DEFENSE
                      17                                            (Failure to Mitigate)
                      18              127.   Plaintiff’s claims against Atlas are barred and should be stricken because Plaintiff
                      19   failed to mitigate any damages.
                      20                              TWENTY-FIRST AFFIRMATIVE DEFENSE
                      21                                (No Statutory Damages or Attorneys’ Fees)
                      22              128.   Plaintiff’s claims against Atlas for treble damages, statutory damages (if elected),
                      23   and its reasonable attorney fees under the Copyright Act are barred inasmuch as Plaintiff’s alleged
                      24   copyright were not registered prior to the allegedly infringing acts.
                      25

                      26

                      27

                      28
VEDDER PRICE (CA), LLP
                                                                                                       ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                             - 23 -                      AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 24 of 29



                       1                          TWENTY-SECOND AFFIRMATIVE DEFENSE
                       2                                                  (Misuse)
                       3          129.    Plaintiff’s claims against Atlas are barred by Plaintiff’s attempts to misuse any
                       4   purported trademark or copyright ownership by extending beyond any recognizable and lawful
                       5   limited monopoly.
                       6                           TWENTY-THIRD AFFIRMATIVE DEFENSE
                       7                            (Invalidity or Unenforceability of Copyright)
                       8          130.    Plaintiff’s claims against Atlas are barred because Plaintiff’s asserted purported
                       9   copyrights are invalid and/or unenforceable.
                      10                         TWENTY-FOURTH AFFIRMATIVE DEFENSE
                      11                            (Invalidity or Unenforceability of Trademark)
                      12          131.    Plaintiff’s claims against Atlas are barred because Plaintiff’s asserted purported
                      13   trademarks are invalid and/or unenforceable.
                      14                           TWENTY-FIFTH AFFIRMATIVE DEFENSE
                      15                                     (Forfeiture or Abandonment)
                      16          132.    Plaintiff’s claims against Atlas are barred to the extent that Plaintiff has forfeited or
                      17   abandoned its purported intellectual property.
                      18                           TWENTY-SIXTH AFFIRMATIVE DEFENSE
                      19                                 (Reservation of Additional Defenses)
                      20          133.    Atlas reserves the right to amend its answer to raise additional affirmative defenses
                      21   as may be revealed through further investigation and discovery.
                      22                                            CROSSCLAIMS
                      23          In accordance with Rule 13 of the Federal Rules of Civil Procedure, Defendant Atlas
                      24   Systems, Inc. (“Atlas”) hereby asserts its crossclaims against Jason Hines, an individual (“Hines”),
                      25   and Dedicated Business Systems International LLC, a New Jersey limited liability company
                      26   (“DBSI”), (Hines and DBSI collectively referred to as the “Cross-Defendants”), and alleges as
                      27   follows:
                      28
VEDDER PRICE (CA), LLP
                                                                                                      ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                            - 24 -                      AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 25 of 29



                       1                                            THE PARTIES
                       2          1.      Atlas is a Michigan corporation, with its principal place of business in Auburn Hills,
                       3   Michigan.
                       4          2.      Upon information and belief, Hines is a New Jersey resident, residing in Caldwell,
                       5   New Jersey. Upon information and belief, Dedicated Business Systems International LLC is a New
                       6   Jersey limited liability company with its principal place of business in Fairfield, New Jersey.
                       7          3.      Upon information and belief, Hines is the owner and operator of DBSI.
                       8                                            JURISDICTION
                       9          4.      In the underlying First Amended Complaint (Dkt. No. 59, the “Complaint”),
                      10   Plaintiff Avaya Inc. (“Plaintiff”) asserts claims against Atlas based on infringement of Plaintiff’s
                      11   purported intellectual property rights under the trademark and copyright laws of the United States,
                      12   15 U.S.C. §§ 1051 et seq., 17 U.S.C. §§ 501 et seq., and 17 U.S.C. §§ 1201 et seq. The allegations
                      13   contained in Plaintiff’s Complaint are expressly incorporated herein. Atlas’ crossclaims against
                      14   the Cross-Defendants arise out of the same transactions that are the subject matter of the original
                      15   action alleged by Plaintiff against Atlas, including Plaintiff’s allegations of trademark and
                      16   copyright infringement.
                      17          5.      This Court has original jurisdiction over the subject matter of this case under 28
                      18   U.S.C. §§ 1331 and 1338(a)–(b), and 15 U.S.C. § 1121. This Court has supplemental jurisdiction
                      19   over Atlas’ crossclaims under 28 U.S.C. §§ 1338(b) and 1367.
                      20          6.      Upon information and belief, this Court has personal jurisdiction over the Cross-
                      21   Defendants because they have transacted routine business in this District amounting to sufficient
                      22   minimum contacts.
                      23          7.      Venue is proper in this District under 28 U.S.C. §§ 1391(b)(2) and 1400(a).
                      24                                                 FACTS
                      25          8.      Atlas entered into contracts with the Cross-Defendants in the form of Purchase
                      26   Orders (collectively, the “Agreement”) for the purchase of “Avaya”-branded software and or
                      27

                      28
VEDDER PRICE (CA), LLP
                                                                                                    ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                          - 25 -                      AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 26 of 29



                       1   software licenses (the “Covered Products”) from the Cross-Defendants. An exemplary Purchase
                       2   Order is provided as Exhibit A hereto.
                       3          9.      The Cross-Defendants promoted themselves as being “Authorized Dealers” of
                       4   Plaintiff who were authorized by Plaintiff to sell the Covered Products to Atlas.
                       5          10.     On January 31, 2019, Plaintiff filed a complaint alleging trademark and copyright
                       6   infringement by Atlas based at least in part on Atlas’ resale of the Covered Products purchased
                       7   from Hines and DBSI pursuant to the Agreement.
                       8          11.     On April 5, 2019, Plaintiff filed its First Amended Complaint alleging trademark
                       9   and copyright infringement by Atlas based at least in part on Atlas’ resale of the Covered Products
                      10   purchased from Hines and DBSI pursuant to the Agreement.
                      11                COUNT I (UNIFORM COMMERCIAL CODE INDEMNIFICATION)
                      12          12.     Atlas realleges and incorporates by this reference the allegations of paragraphs 1–
                      13   11 above, as though set forth in full herein.
                      14          13.     The Covered Products sold to Atlas by the Cross-Defendants were all purchased by
                      15   Atlas in Michigan.
                      16          14.     Under Section 2312(3) of the Michigan Uniform Commercial Code, Mich. Comp.
                      17   Laws § 440.2312(3), “[u]nless otherwise agreed a seller who is a merchant regularly dealing in
                      18   goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third
                      19   person by way of infringement or the like but a buyer who furnishes specifications to the seller
                      20   must hold the seller harmless against any such claim which arises out of compliance with the
                      21   specifications.”
                      22          15.     The Cross-Defendants are merchants regularly dealing in the sale of products such
                      23   as the Covered Products purchased by Atlas from the Cross-Defendants pursuant to the Agreement.
                      24   Atlas did not furnish specifications to the Cross-Defendants with respect to the Covered Products
                      25   purchased by Atlas from the Cross-Defendants pursuant to the Agreement. Moreover, Plaintiff’s
                      26   infringement claims against Atlas do not arise out of the Cross-Defendants’ compliance with
                      27   specifications provided by Atlas.
                      28
VEDDER PRICE (CA), LLP
                                                                                                    ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                           - 26 -                     AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 27 of 29



                       1          16.     Plaintiff’s Complaint against Atlas alleges that the Covered Products sold by Atlas
                       2   infringe Plaintiff’s intellectual property and other rights. Atlas purchased the Covered Products
                       3   that Plaintiff alleges Plaintiff’s intellectual property and other rights from the Cross-Defendants.
                       4          17.     Accordingly, Atlas is entitled to indemnification from the Cross-Defendants for any
                       5   liabilities, costs, damages, or expenses, including reasonable attorneys’ fees, attributable to
                       6   Plaintiff’s claims in this litigation based on the Covered Products.
                       7                        COUNT II (CONTRACTUAL INDEMNIFICATION)
                       8          18.     Atlas realleges and incorporates by this reference the allegations of paragraphs 1–
                       9   17 above, as though set forth in full herein.
                      10          19.     In the Agreement, the Cross-Defendants warranted that they had title to the Covered
                      11   Products and that such title would vest in Atlas. Specifically, each of the Purchase Orders between
                      12   Atlas (as “Purchaser”) and Cross-Defendants (each as a “Seller”) provided in relevant part that
                      13   “Seller warrants that they have title, free and clear of all liens, claims and encumbrances of any
                      14   kind to all product on this Purchase Order and that title shall vest in Purchaser upon receipt and
                      15   acceptance of Purchaser.”
                      16          20.     Plaintiff’s Complaint against Atlas alleges that the Covered Products sold by Atlas
                      17   infringe Plaintiff’s intellectual property and other rights and were not authorized for sale by
                      18   Plaintiff. Atlas purchased the Covered Products that Plaintiff alleges are unauthorized and infringe
                      19   Plaintiff’s intellectual property and other rights from the Cross-Defendants. As such, the Cross-
                      20   Defendants breached their contractual warranties.
                      21          21.     At all relevant times, the Cross-Defendants knew that Atlas was relying upon the
                      22   Cross-Defendants to provide products that could be lawfully sold in the United States and that the
                      23   Covered Products were virtually—if not entirely—indistinguishable from Plaintiff’s authorized
                      24   products.
                      25          22.     Atlas relied on the Cross-Defendants’ expertise and judgment as distributors of the
                      26   Covered Products to provide authorized products that could be lawfully sold in the United States.
                      27          23.     Accordingly, Atlas is entitled to recover its damages resulting from the Cross-
                      28   Defendants’ breach of their contractual warranties, including indemnification from the Cross-
VEDDER PRICE (CA), LLP
                                                                                                     ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                           - 27 -                      AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 28 of 29



                       1   Defendants for any liabilities, costs, damages, or expenses, including reasonable attorneys’ fees,
                       2   attributable to Plaintiff’s claims in this litigation based on the Covered Products.
                       3                          COUNT III (EQUITABLE INDEMNIFICATION)
                       4          24.     Atlas realleges and incorporates by this reference the allegations of paragraphs 1–
                       5   23 above, as though set forth in full herein.
                       6          25.     The Cross-Defendants sold the Covered Products that Plaintiff alleges Plaintiff’s
                       7   intellectual property and other rights to Atlas. In the event that Plaintiff’s allegations are found to
                       8   be correct, the Cross-Defendants sold the Covered Products to Atlas knowing that the Covered
                       9   Products infringed Plaintiff’s intellectual property and other rights. At the very least, in the event
                      10   that Plaintiff’s allegations are found to be correct, the Cross-Defendants sold the Covered Products
                      11   to Atlas in willful disregard for whether the Covered Products infringed Plaintiff’s intellectual
                      12   property and other rights. The Cross-Defendants never informed Atlas that the Covered Products
                      13   infringed Plaintiff’s intellectual property and other rights.
                      14          26.     At all relevant times, the Cross-Defendants knew that Atlas was relying upon the
                      15   Cross-Defendants to provide products that could be lawfully sold in the United States and that the
                      16   Covered Products were virtually—if not entirely—indistinguishable from Plaintiff’s authorized
                      17   products.
                      18          27.     Atlas denies that it is liable to Plaintiff. If, however, Atlas is found liable for any of
                      19   the theories of recovery asserted by Plaintiff against Atlas in the Complaint based on the Covered
                      20   Products, then the conduct of the Cross-Defendants in selling Atlas the Covered Products caused
                      21   or contributed to the injury and damage alleged by Plaintiff in the Complaint.
                      22          28.     Atlas relied on the Cross-Defendants’ expertise and judgment as distributors of the
                      23   Covered Products to provide products that could be lawfully sold in the United States.
                      24          29.     As such, if Plaintiff recovers a judgment or settlement against Atlas, then Atlas is
                      25   entitled to a judgment against Cross-Defendants for the fair and proportionate share of any such
                      26   judgment or settlement. Further, Cross-Defendants are liable for all of Atlas’ reasonable attorneys’
                      27

                      28
VEDDER PRICE (CA), LLP
                                                                                                       ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                            - 28 -                       AMENDED COMPLAINT
                             Case 3:19-cv-00565-SI Document 118 Filed 08/01/19 Page 29 of 29



                       1   fees and costs incurred in defending the present action attributable to Plaintiff’s claims based on
                       2   the Covered Products sold to Atlas by the Cross-Defendants.
                       3                                         PRAYER FOR RELIEF
                       4           WHEREFORE, having fully answered Plaintiff’s Complaint, Atlas prays:
                       5           1.      That the Complaint be dismissed with prejudice and that Plaintiff shall take nothing
                       6   by reason of its Complaint;
                       7           2.      For judgment entered in favor of Atlas and against Plaintiff in the principal action;
                       8           3.      That Atlas be awarded from Plaintiff its attorney fees, expenses, and costs incurred
                       9   in defense of the principal action;
                      10           4.      For a declaration that the Cross-Defendants have an obligation to indemnify and
                      11   hold harmless Atlas against any and all settlements, damages, judgments, or other awards that may
                      12   be recovered against Atlas by Plaintiff in the principal action;
                      13           5.      For an award of damages from the Cross-Defendants adequate to compensate Atlas
                      14   for any and all costs, losses, liabilities, expenses (including attorneys’ fees), judgments, and
                      15   amounts actually and reasonably incurred attributable to Plaintiff’s claims in this litigation; and
                      16           6.      For such other relief which the Court deems just and appropriate.
                      17                                     DEMAND FOR JURY TRIAL
                      18           In accordance with Federal Rule of Civil Procedure 38(b), Atlas demands a trial by jury
                      19   on all issues so triable.
                      20   Dated: August 1, 2019                               VEDDER PRICE (CA), LLP
                      21

                      22                                                       By: /s/ Michelle L. Landry
                                                                                   Michelle L. Landry
                      23
                                                                               Attorneys for Defendant
                      24                                                       ATLAS SYSTEMS, INC.
                      25

                      26

                      27

                      28
VEDDER PRICE (CA), LLP
                                                                                                     ATLAS’ ANSWER TO FIRST
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                           - 29 -                      AMENDED COMPLAINT
